—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that he was denied effective assistance of counsel. Counsel afforded meaningful representation by negotiating a favorable plea and sentence agreement (see, People v Baldi, 54 NY2d 137, 147; People v Polanco [appeal No. 1], 216 AD2d 957, lv denied 86 NY2d 800; People v Saggese, 135 AD2d 669, 670). Further, in response to defendant’s request for a new attorney, County Court made an inquiry sufficient to establish that there was no “good cause for substitution” of counsel (People v Sides, *80975 NY2d 822, 824; see, People v Medina, 44 NY2d 199, 207-208; People v Smith, 242 AD2d 908, lv denied 91 NY2d 897). Finally, the sentence is neither unduly harsh nor severe (see, People v Perkins, 130 AD2d 521, lv denied 70 NY2d 716). (Appeal from Judgment of Onondaga County Court, Mulroy, J.— Burglary, 1st Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Balio and Lawton, JJ.